     Case 1:20-cv-00856-NONE-SAB Document 66 Filed 03/17/21 Page 1 of 1


 1

 2
                              IN THE UNITED STATES DISTRICT COURT
 3
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5
     DAVID McDANIEL,                                       1:20-cv-00856-NONE-SAB
 6
                                            Plaintiff, ORDER RE STIPULATION TO EXTEND
 7                                                     TIME FOR DEFENDANTS TO RESPOND
                    v.                                 TO PLAINTIFF’S THIRD AMENDED
 8                                                     COMPLAINT
 9   RALPH DIAZ, et al.,                                   (ECF No. 65)
10                                       Defendants.
11
           Plaintiff filed a third amended complaint on March 13, 2021. (ECF No. 62.) On March 17,
12
     2021, a stipulation was filed to extend the time for Defendants to respond to the third amended
13
     complaint (ECF No. 65.)
14
           Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY
15
     ORDERED that Defendants R. Delacruz, J. Guerrero, T. Brown, N. Harrington, A. Steele-Hicks,
16
     B. Smith and E. Pruitt shall file a response to Plaintiff’s third amended complaint on or before
17
     April 12, 2021.
18

19   IT IS SO ORDERED.
20
     Dated:    March 17, 2021
21                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       1
